Citation Nr: 0411580	
Decision Date: 05/04/04    Archive Date: 05/14/04	

DOCKET NO.  00-16 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits of $4,220 ($2,800 previously waived).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active duty from February 1974 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 waiver decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted the veteran a 
partial waiver of recovery of overpayment of $2,800 from the 
original amount established of $4,220 (leaving a remaining 
indebtedness of $1,420).  The case is now ready for appellate 
review. 



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  It is alleged that the veteran was overpaid $4,220 
between February 1995 through November 1998 as a result of 
his receipt of $1,100 in unreported income in 1995.  

3.  Although the veteran had been notified of his duty to 
immediately report to VA his receipt of all income from every 
source, at the time that he failed to report one-time income 
of $1,100 in 1995, the veteran was considered 100 percent 
disabled from chronic undifferentiated schizophrenia, and had 
been declared incompetent to handle his VA benefits effective 
from September 1994.

4.  Collection of the remaining indebtedness in this case is 
contrary to the principles of equity and good conscience.




CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits of $4,220 
($2,800 previously waived) would violate the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Board notes that in November 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
into law including enhanced duties to notify and assist 
veterans who had filed VA compensation and other claims.  In 
Barger v. Principi, 16 Vet. App. 132 (2002), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VCAA, with 
its expanded duties to assist, was not applicable to cases 
involving the waiver of recovery of overpayments, pointing 
out that the statute at issue in such cases was not filed at 
Title 38, United States Code, Chapter 51.  Moreover, as this 
decision constitutes a complete grant of the benefit sought 
on appeal, there can be no error in failure to comply with 
VCAA or to discuss the applicability of this statute to the 
instant appeal.

Because it has been determined by the RO that there was no 
willful intention on the part of the appellant to commit 
fraud, misrepresent a material fact, or exercise bad faith in 
the creation of the overpayment, it must then be determined 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) the fault of the 
debtor, (2) balancing the fault between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) a defeat 
of the purpose of any existing benefit(s), (5) the unjust 
enrichment of the debtor, and (6) whether the debtor changed 
positions to his detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrong doing.  

Analysis:  The veteran had been in receipt of improved 
pension benefits since 1987 based upon findings of 
significant impairment from chronic undifferentiated 
schizophrenia.  The evaluation of schizophrenia had been 
100 percent, effective from at least 1992.  A rating decision 
of April 1994 found that the veteran was entitled to special 
monthly pension by reason of the need for aid and attendance 
of another person, and one of the findings supporting this 
award was that the veteran "needs help in handling his 
money, in that he loses some."  It was also noted that he 
required assistance to protect himself from the hazards and 
dangers of his daily environment.  Following an April 1994 
proposed change in competency status, a September 1994 rating 
decision found the veteran to be incompetent for the purposes 
of payment of VA benefits.  This was based upon clinical 
evidence that the veteran had schizophrenia and suffered from 
seizures and was not capable of managing his financial 
affairs.

Although there is evidence on file that the veteran had been 
informed on multiple occasions that he had a duty to 
immediately report all income from every source, 
he apparently failed to report the receipt of $1,100 in 1995, 
and this resulted in a recomputation of his payable monthly 
VA pension benefits and is purported by the RO to have 
resulted in an overpayment of $4,220 in benefits paid, 
according to an August 1999 audit, from February 1995 through 
November 1998.  The veteran was notified of this overpayment 
and the RO issued the waiver decision in May 1999 which 
granted a partial waiver of $2,800, leaving a remaining 
indebtedness of $1,420.  The veteran disagreed with this 
decision and perfected an appeal.

In consideration of the principles of equity and good 
conscience, the Board finds that the veteran's totally 
disabling schizophrenia, need for aid and attendance of 
another, and declared incompetency for VA purposes, makes 
fault on his part for failure to report the $1,100 of income 
in 1995 minimal.  To the extent that an overpayment of 
pension is recouped from the veteran, it would certainly 
defeat the purpose of that benefit which is paid for 
subsistence living by the veteran.  To the extent that the 
veteran spent the money provided him by this overpayment, he 
has changed positions to his detriment in reliance upon the 
granted VA benefit.  Although the veteran has since been 
granted service connection for schizophrenia with a total 
schedular disability rating, and collection of this amount 
would not now constitute undue hardship, this fact is 
outweighed by the equities militating against recovery of the 
remaining overpayment in this case.  

Although the veteran has more recently been shown not to be 
incompetent for VA purposes and not to be entitled to an 
award of special monthly compensation for aid and attendance, 
the evidence supporting these determinations was created long 
after the veteran's failure to report income received in 
1995, at a time when he was considered totally disabled by 
schizophrenia, in need of the aid and attendance of another, 
and incompetent for VA purposes.

The Board strongly considered remanding this appeal to the RO 
for a more complete explanation of several points, including 
how an unreported income of $1,100 in 1995 resulted in an 
overpayment of $4,220 computed from 1995 to 1998.  It also 
appears that initial notifications of this overpayment were 
posted to an incorrect address, and the Board considered 
requesting the RO to explain how the delay in processing this 
appeal may have prejudiced the veteran by allowing VA pension 
to be paid at a higher rate for a lengthy period, thus 
contributing to the amount of overpayment in this case.  
Considering the equities presented in this case, however, the 
Board concludes that an allowance of the remaining benefit 
sought on appeal was supported by the evidence of record, and 
constituted a better exercise of judicial economy than 
further remand for additional development and consideration.  


ORDER

Waiver of recovery of an overpayment of pension benefits of 
$4,220 ($2,800 previously waived) is granted.  




	                        
____________________________________________
	JAMES L. MARCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



